—Appeal unanimously dismissed without costs. Memorandum: Contrary to the contention of respondent, the record establishes that he admitted that he violated the prior order of disposition and order of protection and that he consented to the proposed disposition. Thus, this appeal must be dismissed because respondent is not an aggrieved party (see, CPLR 5511; Matter of Justin L., 258 AD2d 934, 935; Matter of Cherilyn P., 192 AD2d 1084, lv denied 82 NY2d 652). Although respondent contends that the part of the order constituting the disposition deviates from the stipulation placed on the record, he “cannot be relieved from a stipulation * * * upon an appeal from the order entered pursuant to the stipulation” (Hopkins v Hopkins, 97 AD2d 457, 458). The proper remedy is a motion to vacate or resettle the order or a motion to set aside the stipulation (see, 10 Carmody-Wait 2d, NY Prac § 70:35, at 273-274; see also, Matter of Tina G., 242 AD2d 980; Hopkins v Hopkins, supra, at 458). (Appeal from Order of Oswego County Family Court, Roman, J. — Neglect.) Present — Pigott, Jr., P. J., Pine, Hurlbutt, Kehoe and Lawton, JJ.